                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division


Morris J. Warren,
      Petitioner,

V.                                                             I:18cv601(LMB/MSN)

United States Parole Commission,^aL,
      Respondents.

                                    MEMORANDUM OPINION


        Morris J. Warren("Warren" or "petitioner"), a federal inmate proceeding pro se, has filed

a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2241, arguing that his rights under

the Eighth and Fourteenth Amendments were violated when the United States Parole

Commission("USPC")declined to release him on parole in 2017. The matter is before the Court

on a Motion for Summary Judgment filed jointly by respondents USPC; J. Ray Ormond,the

Warden of FCC Petersburg, petitioner's current place ofconfinement; and Mark Bolster, FCC

Petersburg's Associate Warden. Petitioner has responded to the motion. For the reasons that

follow, the motion will be granted.

                                          I. Background

        Warren is presently serving a 15-year-to-life sentence in federal custody for multiple

convictions entered in D.C. Superior Court. On October 18,2017,the USPC considered Warren

for parole and, as it had done in several earlier reviews, declined to release him after finding it

reasonably probable that he would not obey the law if released and that his release likely would

endanger public safety. The decision was based on Warren's commission of his current offenses

while on parole for prior crimes of robbery and assault, his separate Maryland conviction for
